Title: To James Madison from Turell Tufts, 21 August 1801
From: Tufts, Turell
To: Madison, James


					
						Sir
						Paramaribo Augt 21. 1801.
					
					A Newspaper containing an Extract from my last Letter to you having been recd. here, it was immediately Sent to the Person whom it most concerned, by an English Merchant, in expectation that it would provoke the man to cramp our Intercourse still more.  It indeed caused great irritation in the Office, Produced many threats, and every means were used to discover the writer.  On account of my situation in business, I was obliged to deny the charge.  Still however the suspicion rests on me.  Nevertheless, the Masters tell me they now receive better treatment & more civil manners  I thank you for your caution in the manner of making that paragraph known.  Were I independent of these people, I should not care if they knew the writer.  But it is otherwise with me.
					A flood of business will procrastinate my design of sending you some account of our trade to this Colony, the materials for which I have acquired during 2 1/2 years residence.  I believe it to be more lucrative than that to any of the British Islands, Martinique excepted.  Demerary is still more lucrative and consumes a much greater Quantity of every article that is admitted here, particularly Fish & Lumber.  In general, if Six American Vessels are in Port, the arrival of the Seventh ruins the market, not only for that Vessel in lowering the Prices of our Productions, but also  injures the other voyages by raising the Prices of articles of remittance, which are Molasses, Govt. Bills, & Dollars, all of which are at this moment about 20 ⅌Cent beyond their value.
					Many British and American Vessells have arrived within a few days and filled the place with every necessary & luxury of life.  Many articles which our Vessells have been in the habit of bringing are now furnished from England, and the glut is so great as to Produce a Petition from the British Merchants to the Govr. Praying him to Prevent the Admission thereof any longer in our Vessells, and to restrain our trade to the articles of Flour, Fish & Lumber and I am led to believe it will be regarded in the monopolising spirit of the British Laws  I am most respectfully Your humble servant
					
						T. Tufts
						Consul
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
